Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Objections
	Claim 9 recites “below the module, and;” which should be –below the module; and-. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 9 recites the limitation "the opposing end.”  There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, “the opposing end” will be interpreted as –a top end- in keeping with the applicant’s specification.

Claim 9 recites the limitation "the cooking chamber.”  There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, “the cooking chamber” will be interpreted as –a cooking chamber-.

Claim 11 recites the limitation "a hood.”  It is not clear if this is the hood of claim 9 or a new hood. For the purpose of examination, “a hood” will be interpreted as –the hood-.

Claim 13 recites the limitation "the end opposite the base wall.”  There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, “the rear wall on the end opposite the base wall” will be interpreted as –the back wall on an end opposite a base wall-.

Claim 15 recites the limitation "the cooking surface.”  There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, “the cooking surface” will be interpreted as –a cooking surface-.

Claim 15 recites the limitation "a door member.”  It is not clear if this is the door member of claim 10 or a new door member. For the purpose of examination, “a door member” will be interpreted as –the door member-.

Claim 16 recites the limitation "the unit.”  There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, “the unit” will be interpreted as –the modular conversion kit-.

Claim 17 recites the limitation "the cooking apparatus.”  There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, “the cooking apparatus” will be interpreted as –the modular conversion kit- or –the insulated module-.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Perry (US 3384068 A), hereinafter Perry.

Regarding claim 1, Perry discloses a cooking apparatus comprising 
a. an external insulated shell comprising a plurality of contiguously attached adjacent walls, wherein each wall is attached to a base plate on one end and a hood on the opposing end (“an interior metal wall 14 supported from wall 12, and an intervening thermally-insulating layer 16” column 3, line 13), wherein at least one wall comprises an access aperture (“A suitable insulated door 18 with appropriate sealing gasket 19 is provided at one end of the structure to permit insertion and removal of the paterial to be heated” column 3, line 15), 
b. a cooking chamber within said shell (“oven cavity 28” column 3, line 23) comprising a cooking surface (“a suitable food rack 24” column 3, line 20) and a heat guide which itself comprises a curved plate (“surface 58” column 3, line 46); 
c. a heat element operationally positioned to provide heat into the cooking chamber in a manner that the heat will contact the heat guide so that the direction of the heat is manipulated in the cooking chamber by the heat guide (“gas burners 66, 68 and 70” column 3, line 69).

    PNG
    media_image1.png
    366
    578
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    354
    458
    media_image2.png
    Greyscale

Regarding claim 2, Perry discloses the cooking apparatus of claim 1 further comprising at least one door member operationally attached to the cooking apparatus to open or close at least a portion of the aperture (“A suitable insulated door 18 with appropriate sealing gasket 19 is provided at one end of the structure to permit insertion and removal of the paterial to be heated” column 3, line 15).

Regarding claim 3, Perry discloses the cooking apparatus of claim 1 wherein the heat element is a burner located on the side of the apparatus opposite the aperture (Figure 2).

Claims 9, 12, 14, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gustavsen (US 20090064985 A1), hereinafter Gustavsen.

Regarding claim 9, Gustavsen discloses a modular conversion kit for versatile cooking comprising 
a. an insulated module comprising a plurality of contiguously attached adjacent walls (“The housing 24 includes side housing members 42… a back or rear housing member 44… and front side members 46” paragraph [0014] The module is insulated at least by 28 and the air above), wherein each 
b. a heat source located external to and below the module (“the grill includes a source of heat, such as a burning charcoal 72” paragraph [0016]); and 
c. a heat guide located substantially within the module operationally configured to direct heat emanating from the heat source through the cooking chamber (“The deflector 36 includes a horizontal portion 50, which supports the second stone-like plate 28 as shown in FIG. 3, and a deflector portion 52 which is angled upwardly from the back housing member 44” paragraph [0015]).

    PNG
    media_image3.png
    587
    545
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    534
    765
    media_image4.png
    Greyscale

Regarding claim 12, Gustavsen discloses the modular conversion kit of claim 9 wherein the module comprises a back wall opposite the front wall, and wherein the heat guide comprises a plate which expands outwards and upwards from a position on the back wall into the cooking chamber and towards the front wall (Figure 3).

Regarding claim 14, Gustavsen discloses the modular conversion kit of claim 9 wherein the external heat source is provided from a grill or a griddle (“grill shown at 22” paragraph [0013]).

Regarding claim 18, Gustavsen discloses the modular conversion kit of claim 14 wherein the external heat source is provided by a grill (“grill shown at 22” paragraph [0013]), and wherein the kit further comprises a substantially non-porous cooking surface between the heat source and the heat guide (“pizza 68 is received on a slide 70 and disposed through the front opening onto the first stone-like plate 26” paragraph [0016]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Perry, in view of Chadwick (US 2604033 A), hereinafter Chadwick.

Regarding claim 4, Perry discloses the cooking apparatus of claim 3. 



However, Chadwick teaches wherein the hood comprises one or more vents on the side opposite the heat element (“an opening 8 in the top wall adjacent the front end” column 2, line 21).

    PNG
    media_image5.png
    542
    517
    media_image5.png
    Greyscale

In view of Chadwick’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include wherein the hood comprises one or more vents on the side opposite the heat element as is taught in Chadwick, in the cooking apparatus disclosed by Perry.


Regarding claim 6, Perry discloses the cooking apparatus of claim 1. 

Perry does not disclose wherein at least one side or a door member comprises a semi-transparent material that allows a user to see the cooking surface.

However, Chadwick teaches wherein at least one side or a door member comprises a semi-transparent material that allows a user to see the cooking surface (“the door preferably including a window through which the food may be observed from time to time and progress of the operation followed” column 1, line 24).

In view of Chadwick’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include wherein at least one side or a door member comprises a semi-transparent material that allows a user to see the cooking surface as is taught in Chadwick, in the cooking apparatus disclosed by Perry.
One would have been motivated to include wherein at least one side or a door member comprises a semi-transparent material that allows a user to see the cooking surface because Chadwick states this way the food may be observed which will lead to a more desirable end product.

Claims 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Perry, in view of Thabit (US 20170191670 A1), hereinafter Thabit.

Regarding claims 5 and 7, Perry discloses the cooking apparatus of claim 1. 



However, Thabit teaches a drip tray at least partially underneath the cooking surface (“The oven further also comprise of a collecting tray 404 wherein the collecting tray collects excess residual or food particles when the food is cooked in the oven” paragraph [0062]. Figure 13C shows a cooking surface within the chamber) and a channel is formed adjacent to the cooking surface that leads to the drip tray (“drip bar 306” paragraph [0061]), wherein the drip tray is removable from the unit without need to open the door member (Figure 4).

    PNG
    media_image6.png
    634
    499
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    582
    513
    media_image7.png
    Greyscale

In view of Thabit’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include a drip tray at least partially underneath the cooking surface and a channel is formed adjacent to the cooking surface that leads to the drip tray, wherein the drip tray is removable from the unit without need to open the door member as is taught in Thabit, in the cooking apparatus disclosed by Perry.
One would have been motivated to include a drip tray at least partially underneath the cooking surface and a channel is formed adjacent to the cooking surface that leads to the drip tray, wherein the drip tray is removable from the unit without need to open the door member because Thabit states “the collecting tray collects excess residual or food particles when the food is cooked in the oven” (Paragraph .

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Perry, in view of Chadwick, and further in view of Banu (US 20150369493 A1), hereinafter Banu.

Regarding claim 8, Perry, as modified by Chadwick, discloses the cooking apparatus of claim 4 

Perry, as modified by Chadwick, does not disclose wherein a heat deflector is installed adjacent to the vent to direct heat away from the front of the cooking apparatus.

However, Banu teaches a heat deflector is installed adjacent to the front to direct heat away from the front of the cooking apparatus (“baffle 85 directs air towards the food items on the spit assembly 19. Further, when the oven is opened, the baffle 85 directs air inwardly, which prevents the operator from experiencing a blast of hot air upon opening the oven door” paragraph [0073]).

    PNG
    media_image8.png
    724
    554
    media_image8.png
    Greyscale

In view of Banu’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include a heat deflector is installed adjacent to the front to direct heat away from the front of the cooking apparatus as is taught in Banu, in the cooking apparatus disclosed by Perry.
. 

Claims 10 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Gustavsen, in view of Setzer (US 4800865 A), hereinafter Setzer.

Regarding claims 10 and 15, Gustavsen discloses the modular conversion kit of claim 9. 

Gustavsen does not disclose:
at least one door member operationally attached to the cooking apparatus to open or close at least a portion of the aperture; or 
wherein at least one side or a door member comprises a semi-transparent material that allows a user to see the cooking surface.

However, Setzer teaches:
at least one door member operationally attached to the cooking apparatus to open or close at least a portion of the aperture (“The front wall may include an optional door and/or glass viewing means 13. As shown, a glass door 15 is used over front wall opening 17” column 2, line 48); and
wherein at least one side or a door member comprises a semi-transparent material that allows a user to see the cooking surface (“The front wall may include an optional door and/or glass viewing means 13. As shown, a glass door 15 is used over front wall opening 17” column 2, line 48).

    PNG
    media_image9.png
    646
    491
    media_image9.png
    Greyscale

In view of Setzer’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include: 
at least one door member operationally attached to the cooking apparatus to open or close at least a portion of the aperture; and
wherein at least one side or a door member comprises a semi-transparent material that allows a user to see the cooking surface as is taught in Setzer, in the kit disclosed by Gustavsen.
One would have been motivated to include: 

wherein at least one side or a door member comprises a semi-transparent material that allows a user to see the cooking surface because Setzer states “A function of the enclosure is to capture hot gases from an external heat source” (column 2, line 53). Therefore, including a door will capture hot gases of the grill and accelerate cooking times and provide a crispier texture to pizza crust. Additionally, making the door semi-transparent will allow a user to see the food to ensure final quality.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Gustavsen, in view of Nutter (GB 2504201 A), hereinafter Nutter.

Regarding claim 11, Gustavsen discloses the modular conversion kit of claim 9. 

Gustavsen does not disclose wherein the module comprises a hood further comprising one or more vents configured to direct heat away from the front wall.

However, Nutter teaches wherein the module comprises a hood further comprising one or more vents configured to direct heat away from the front wall (“opening 18/58 for a flue or chimney” page 3, line 31).

    PNG
    media_image10.png
    382
    370
    media_image10.png
    Greyscale

In view of Nutter’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include wherein the module comprises a hood further comprising one or more vents configured to direct heat away from the front wall as is taught in Nutter, in the kit disclosed by Gustavsen.
One would have been motivated to include wherein the module comprises a hood further comprising one or more vents configured to direct heat away from the front wall because a flue creates draught which improves heating capabilities. Additionally, it would be desirable to evacuate smoke from the cooking chamber.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Gustavsen, in view of Seok (US 20180347828 A1), hereinafter Seok.

Regarding claim 13, Gustavsen discloses the modular conversion kit of claim 12 wherein the plate does not contact the front wall, and the plate angles back towards the rear wall on the end opposite the base wall (Figure 3 of Gustavsen).

Gustavsen does not disclose wherein the plate is curvilinear, and the plate curves.

However, Seok teaches wherein the plate is curvilinear, and the plate curves (“the airflow guide vane 100 may include a curved surface connection portion or curved surface fillet 130a between the coupling plate 110 and the guide plate 120” paragraph [0057]).

    PNG
    media_image11.png
    661
    530
    media_image11.png
    Greyscale


One would have been motivated to include wherein the plate is curvilinear, and the plate curves because Seok states “the curved surface fillet 130a may reduce the resistance of the air flowing along the surface of the guide vane 100a” (paragraph [0058]). Therefore, including the curve will reduce resistance to the flow.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Gustavsen, in view of Thabit.

Regarding claim 16, Gustavsen discloses the modular conversion kit for versatile cooking of claim 9. 

Gustavsen does not disclose a drip tray that removable from the unit without need to open the door member.

However, Thabit teaches a drip tray that removable from the unit without need to open the door member (“The oven further also comprise of a collecting tray 404 wherein the collecting tray collects excess residual or food particles when the food is cooked in the oven” paragraph [0062]).

In view of Thabit’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include a drip tray that removable from the unit without need to open the door member as is taught in Thabit, in the kit disclosed by Gustavsen.
One would have been motivated to include a drip tray that removable from the unit without need to open the door member because Thabit states “the collecting tray collects excess residual or food particles when the food is cooked in the oven” (Paragraph [0062]). Therefore, including the elements taught by Thabit will improve cleanliness of the kit.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Gustavsen, in view of Nutter, and further in view of Banu.

Regarding claim 17, Gustavsen, as modified by Nutter, discloses the modular conversion kit for versatile cooking of claim 11. 

Gustavsen, as modified by Nutter, does not disclose a heat deflector is installed adjacent to the vent to direct heat away from the front of the cooking apparatus.

However, Banu teaches a heat deflector is installed adjacent to the front to direct heat away from the front of the cooking apparatus (“baffle 85 directs air towards the food items on the spit assembly 19. Further, when the oven is opened, the baffle 85 directs air inwardly, which prevents the operator from experiencing a blast of hot air upon opening the oven door” paragraph [0073]).

In view of Banu’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include a heat deflector is installed adjacent to the front to direct heat away from the front of the cooking apparatus as is taught in Banu, in the kit disclosed by Gustavsen.
One would have been motivated to include a heat deflector is installed adjacent to the front to direct heat away from the front of the cooking apparatus because Banu states “baffle 85 directs air towards the food items on the spit assembly 19. Further, when the oven is opened, the baffle 85 directs air inwardly, which prevents the operator from experiencing a blast of hot air upon opening the oven door” (paragraph [0073]). Therefore, including the deflector will improve cooking of the food and prevent discomfort to the user.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Stein (US 20150323190 A1) 

    PNG
    media_image12.png
    541
    770
    media_image12.png
    Greyscale

Tapaninaho (US 20180213973 A1) 

    PNG
    media_image13.png
    418
    489
    media_image13.png
    Greyscale

Buckley (US 20170079475 A1) 

    PNG
    media_image14.png
    718
    532
    media_image14.png
    Greyscale

Rijswijck (US 4865864 A) 

    PNG
    media_image15.png
    403
    464
    media_image15.png
    Greyscale

Gustavsen (US 20100147281 A1) Similar to Gustavsen above
Firestone (US 1680456 A)  

    PNG
    media_image16.png
    430
    622
    media_image16.png
    Greyscale


Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOGAN P JONES whose telephone number is (303)297-4309.  The examiner can normally be reached on Mon-Fri 8:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on (571) 270-5614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LOGAN P JONES/Examiner, Art Unit 3762